
	

113 HR 5240 IH: CORRECT Act
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5240
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Homeland Security, Select Intelligence (Permanent Select), and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reform classification and security clearance processes throughout the Federal Government and,
			 within the Department of Homeland Security, to establish an effective and
			 transparent process for the designation, investigation, adjudication,
			 denial, suspension, and revocation of security clearances, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Clearance and Over-Classification Reform and Reduction Act or the CORRECT Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Reforms to Classification and Clearance Processes
					Subtitle A—Reducing Over-Classification
					Sec. 101. Trend information on classified information and third evaluations.
					Sec. 102. Uniformity in sampling.
					Sec. 103. Ten percent reduction in holdings of classified information.
					Sec. 104. Status update on efforts at reducing holdings of classified information.
					Sec. 105. Report.
					Sec. 106. Public Interest Declassification Board enhancements.
					Sec. 107. Classification designation training.
					Sec. 108. Reducing over-classification guidance.
					Subtitle B—Governmentwide Reforms
					Sec. 111. Sense of Congress.
					Sec. 112. Report on certain designations.
					Sec. 113. Transparency and accountability in personnel security investigations.
					Sec. 114. Continuous evaluation programs and insider threat programs.
					Sec. 115. Mitigating factors in the context of a continuous evaluation program or insider threat
			 program.
					Sec. 116. Appeal to the Merit Systems Protection Board.
					Sec. 117. Automated or nongovernmental adjudication prohibited.
					Sec. 118. Report on media contacts policy for intelligence personnel.
					Title II—Department of Homeland Security Clearance Process Reforms
					Subtitle A—Designation
					Sec. 201. Designation of national security sensitive and public trust positions.
					Sec. 202. Audits.
					Sec. 203. Review of position designations.
					Subtitle B—Investigation
					Sec. 211. Investigation services provider performance.
					Sec. 212. Metrics.
					Subtitle C—Adjudication
					Sec. 221. Uniform adjudication standards.
					Subtitle D—Denial, Suspension, Revocation, and Appeal
					Sec. 231. Uniform revocation criteria and procedures.
					Sec. 232. Annual reporting.
					Sec. 233. Final appeals panel.
					Subtitle E—Miscellaneous Provisions
					Sec. 241. Intelligence Reform and Terrorism Prevention Act of 2004 review and security clearance
			 reciprocity.
					Sec. 242. Office of Inspector General report.
					Sec. 243. Penalties for falsification relating to an investigation file.
				
			2.DefinitionsIn this Act:
			(1)Chief Security OfficerThe term Chief Security Officer means the Classified Information Advisory Officer of the Department of Homeland Security
			 (identified and designated pursuant to section 210F of the Homeland
			 Security Act of 2002 (6 U.S.C. 124m)).
			(2)Intelligence Reform and Terrorism Prevention Act termsThe terms agency, authorized investigative agency, authorized adjudicative agency, current investigation file, periodic reinvestigations, and personnel security investigation have the meanings given those terms in section 3001(a) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341(a)).
			(3)Investigation service providerThe term investigation service provider means the Office of Personnel Management and any other entity that undertakes investigative
			 services, including criminal record checks, financial record checks, field
			 interviews, employment review, and education verifications, for an
			 investigation file for a national security position.
			(4)National security positionThe term national security position has the meaning given that term in section 732.102 of title 5, Code of Federal Regulations.
			IReforms to Classification and Clearance Processes
			AReducing Over-Classification
				101.Trend information on classified information and third evaluationsSubsection (b) of section 6 of the Reducing Over-Classification Act (50 U.S.C. 3161 note; Public
			 Law 111–258) is amended—
					(1)in paragraph (1)—
						(A)in the matter preceding subparagraph (A)—
							(i)by striking 2016 and inserting 2019; and
							(ii)by striking no less than two and inserting not fewer than three;
							(B)in subparagraph (A), by striking and at the end;
						(C)in subparagraph (B), by striking the period at the end and inserting ; and; and
						(D)by adding after subparagraph (B) the following new subparagraph:
							
								(C)beginning with the second evaluation under paragraph (2)(B), to assess, with respect to
			 subparagraph (A) of this paragraph, the degree to which the incentives for
			 accurate classification decisions referred to in subsection (a) have been
			 utilized, and the extent to which the use of such incentives, including
			 cash incentives or other alternative, non-cash awards, has improved the
			 accuracy of original classification decisions or derivative classification
			 decisions and a reduction in classified information.;
						(2)in paragraph (2), by adding at the end the following new subparagraph:
						
							(C)Third evaluationsEach third evaluation required by paragraph (1) shall review progress made since the second
			 evaluation and the adequacy of the records to support each self-inspection
			 program determination in accordance with subsection (c), and assess such
			 department or agency’s procedures and activities regarding classification
			 challenges. Specifically, each third evaluation shall—
								(i)
									(I)assess implementation of procedures by such department or agency to encourage authorized holders of
			 classified information, including authorized holders outside the
			 classifying agency, to challenge the classification of information that
			 they believe is improperly classified or unclassified, as required by
			 section 1.8 of Executive Order 13526 (50 U.S.C. 3161 note) or successor
			 order, and the degree to which such department or agency makes each
			 authorized holder of classified information aware of the procedures and
			 encourages such holders to challenge the classification of information
			 that they believe is improperly classified or unclassified; and
									(II)to the extent practicable, review data reflecting the disposition of challenges received by such
			 department or agency, including how often such challenges resulted in a
			 change in classification;
									(ii)review the degree to which information that was declassified was determined by the agency to be of
			 extraordinary public interest that does not undermine the national
			 security of the United States, including information on the number of
			 national security positions (pursuant to section 732 of title 5, Code of
			 Federal Regulations), by classification level, that are designated within
			 the agency during that period; and
								(iii)shall be completed not later than September 30, 2019.; and
					(3)in paragraph (3)(B)—
						(A)in clause (i), by striking and at the end;
						(B)in clause (ii), by striking the period at the end and inserting ; and; and
						(C)by adding after clause (ii) the following new clause:
							
								(iii)information relating to the assessment required under paragraph (1)(C)..
						102.Uniformity in samplingSection 6 of the Reducing Over-Classification Act (50 U.S.C. 3161 note; Public Law 111–258) is
			 amended by adding at the end the following new subsection:
					
						(c)Uniformity in samplingThe President, acting through the Director of the Information Security Oversight Office, shall
			 issue a standardized sampling technique for department and agency
			 self-inspection programs as required pursuant to Executive Order 13526 (50
			 U.S.C. 3161 note) in order to address any vulnerabilities in such
			 programs.
						.
				103.Ten percent reduction in holdings of classified informationSection 6 of the Reducing Over-Classification Act (50 U.S.C. 3161 note; Public Law 111–258), as
			 amended by section 102 of this Act, is further amended by adding at the
			 end the following new subsection:
					
						(d)Ten percent reduction in holding of classified informationThe President shall establish goals for reducing, by the date that is not later than five years
			 after the date of the enactment of this subsection, classified
			 information, through declassification and improved original and derivative
			 classification decisionmaking, by not less than ten percent as compared
			 to the amount of such information as of the day before such date. For
			 purposes of this subsection, classified information that would otherwise
			 be declassified pursuant to Executive Order 13526 (50 U.S.C. 3161 note)
			 shall not count towards such ten percent requirement..
				104.Status update on efforts at reducing holdings of classified informationSection 704(d)(1) of the Public Interest Declassification Act of 2000 (50 U.S.C. 3161 note; Public
			 Law 106–567) is amended by striking the period and inserting and information on the status of efforts, to the extent practicable on an agency-by-agency basis,
			 at reducing the holding of classified information pursuant to section 6(d)
			 of the Reducing Over-Classification Act (50 U.S.C. 3161 note; Public Law
			 111–258)..
				105.ReportSection 6 of the Reducing Over-Classification Act (50 U.S.C. 3161 note; Public Law 111–258), as
			 amended by sections 102 and 103 of this Act, is further amended by adding
			 at the end the following new subsection:
					
						(e)ReportThe Inspector General of each department or agency of the United States with an officer or employee
			 who is authorized to make original and derivative classification decisions
			 shall submit to the appropriate entities (as such term is defined in
			 subsection (b)(4)) a report relating to progress accomplished under
			 subsections (c) and (d)..
				106.Public Interest Declassification Board enhancements
					(a)Reviews of classification guidanceSubsections (a) and (b) of section 704 of the Public Interest Declassification Act of 2000 (50
			 U.S.C. 3161 note; Public Law 106–567) are amended to read as follows:
						
							(a)Agency declassification programs and classification guidance
								(1)Declassification programs
									(A)ReportThe head of any agency with the authority under an Executive order to classify information shall
			 annually provide to the Board, the Select Committee on Intelligence of the
			 Senate, and the Permanent Select Committee on Intelligence of the House of
			 Representatives a summary briefing and report on the progress and plans of
			 such agency in the declassification of national security information.
									(B)ContentsEach briefing and report required under subparagraph (A) shall—
										(i)cover the declassification goals set by statute, regulation, or policy, the progress of the agency
			 towards completing such goals, and the planned goals and priorities of the
			 agency for its declassification activities over the 2 fiscal years
			 following the report;
										(ii)give particular attention to progress on the declassification of records and materials that are of
			 extraordinary public interest to the people of the United States; and
										(iii)include information on the disposition of recommendations regarding Special Searches for Records of
			 Extraordinary Public Interest submitted pursuant to section 704(c).
										(C)Consolidated reportThe annual briefing and report under paragraph (1) for agencies within the Department of Defense,
			 including the military departments and the elements of the intelligence
			 community (as defined in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 3003(4))), shall be provided on a consolidated basis.
									(2)Review of classification guidanceThe Board shall, on an ongoing basis, review classification guidance required pursuant to Executive
			 Order 13526 (50 U.S.C. 3161 note) or any successor order utilized within
			 each agency to assess—
									(A)the validity of the national security basis for each instruction in the classification guidance;
									(B)the clarity of each instruction within the classification guidance to ensure that only the minimum
			 necessary information is classified; and
									(C)the feasibility of narrowing or eliminating any classification guidance that is unnecessary or
			 obsolete.
									(3)Plan for reviewing classification guidanceNot later than 90 days after the date of the enactment of the Clearance and Over-Classification
			 Reform and Reduction Act, the Chairperson of the Board shall submit a
			 multi-year plan for reviewing classification guidance utilized within each
			 agency, with benchmarks for when and, to the extent practicable, which
			 classification guidance will be reviewed and how the findings will be
			 shared with the head of each agency and the inspector general of each
			 agency.
								(4)Recommendations for harmonizing and reducing classification guidanceNot later than one year after the date of the enactment of the Clearance and Over-Classification
			 Reform and Reduction Act, the Chairperson of the Board shall submit
			 recommendations for harmonizing and reducing classification guidance
			 across the Federal Government to the President.
								(b)Recommendations on agency declassification programs and classification guidance
								(1)In generalUpon reviewing classification guidance and discussing declassification plans and progress with an
			 agency, the Board shall provide to the head of that agency, the Director
			 of the Office of Management and Budget, and the Assistant to the President
			 for National Security Affairs the written recommendations of the Board as
			 to how the classification guidance and declassification program of the
			 agency could be improved.
								(2)Public availabilityNot later than 60 days after the Board provides written recommendations to the head of an agency in
			 accordance with paragraph (1), the Board shall make such recommendations
			 public in accordance with subsection (k)..
					(b)Staff and detaileesSubsection (f) of section 703 of such Act is amended to read as follows:
						
							(f)Director and Staff
								(1)DirectorThe Chairperson of the Board, in accordance with rules agreed upon by the Board, shall appoint and
			 fix the compensation of a Director, except that no rate of pay fixed under
			 this paragraph may exceed the equivalent of that payable for a position at
			 level V of the Executive Schedule under section 5316 of title 5, United
			 States Code.
								(2)StaffThe Chairperson of the Board, in accordance with rules agreed upon by the Board, may appoint and
			 fix the pay of personnel as may be necessary to enable the Board to carry
			 out its functions.
								(3)Applicability of certain civil service lawsThe Director and staff may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title relating to classification and General Schedule
			 pay rates.
								(4)DetaileesAny employee of the Federal Government may be detailed to the Board with the agreement of, and
			 without reimbursement to, the detailing agency, and such detail shall be
			 without interruption or loss of civil, military, or foreign service status
			 or privilege..
					(c)Compensation and travel expensesSubsection (h) of section 703 of such Act is amended to read as follows:
						
							(h)Compensation and travel expenses
								(1)Compensation
									(A)ChairpersonThe Chairperson of the Board shall be compensated at the rate of pay payable for a position at
			 level III of the Executive Schedule under section 5314 of title 5, United
			 States Code.
									(B)MembersEach member of the Board shall be compensated at a rate of pay payable for a position at level IV
			 of the Executive Schedule under section 5315 of such title, for each day
			 during which that member is engaged in the actual performance of the
			 duties of the Board.
									(2)Travel expensesMembers of the Board shall receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of
			 title 5, United States Code..
					(d)Public meetingsSection 704(c) of such Act is amended by adding at the end the following new paragraph:
						
							(3)In carrying out this subsection, the Board shall conduct public meetings on at least a semiannual
			 basis and publish in the Federal Register notice of such meetings..
					(e)Extension of sunsetSubsection (b) of section 710 of such Act is amended by striking 2018 and inserting 2024.
					107.Classification designation trainingSection 7 of the Reducing Over-Classification Act (50 U.S.C. 3344; Public Law 111–258) is amended—
					(1)in subsection (a), in the matter preceding paragraph (1)—
						(A)in the first sentence, by inserting , including computer-based training, after annual training; and
						(B)in the second sentence, by inserting such before training; and
						(2)by adding at the end the following new subsection:
						
							(c)RecordkeepingThe head of each Executive agency shall maintain records and make such records available to the
			 inspector general of each such agency of the extent to which training
			 required under this section is completed by each employee subject to such
			 training..
					108.Reducing over-classification guidanceThe Secretary of Homeland Security shall develop and disseminate to components of the Department of
			 Homeland Security and make available to other agencies guidance on best
			 practices and strategies to implement the Reducing Over-Classification Act
			 (Public Law 111–258), as amended by this Act. Such guidance shall include
			 information on the following:
					(1)Administrative approaches, including the establishment of internal quarterly meetings and working
			 groups to carry out the requirements of the Reducing Over-Classification
			 Act (Public Law 111–258).
					(2)Consolidation of information security policies throughout an agency.
					(3)Provision of training, including in-person initial training and computer-based recurrent training,
			 in accordance with section 7 of the Reducing Over-Classification Act, as
			 amended by section 105 of this Act.
					(4)Adoption of uniform formats for the preparation, production, or publication of classified
			 information.
					(5)Ways to encourage an authorized holder of classified information to challenge the classification of
			 information that such holder believes is improperly classified or
			 unclassified, as required by section 1.8 of Executive Order 13526 (50
			 U.S.C. 3161 note) or successor order.
					BGovernmentwide Reforms
				111.Sense of CongressIt is the sense of Congress that a position shall only be designated as a national security
			 position if access to classified information is required or if that
			 position—
					(1)presents a risk of a material adverse effect on the national security (as described in section
			 732.201 of title 5, Code of Federal Regulations); and
					(2)is determined to be a public trust position (as described in section 731.106 of title 5, Code of
			 Federal Regulations).
					112.Report on certain designations
					(a)ReportNot later than 6 months after the date of enactment of this Act and biannually thereafter, the head
			 of each agency with the authority to designate a national security
			 position shall submit to Congress a report that provides information
			 regarding any national security position for which access to classified
			 materials is not required and the position is not determined to be a
			 public trust position (as described in section 731.106 of title 5, Code of
			 Federal Regulations).
					(b)ContentsThe report required under subsection (a) shall include—
						(1)a description for the position, including specific information on duties and day-to-day operations;
						(2)the history of the position’s national security position designation, including whether the
			 position is newly created or was transferred from another department,
			 division, or program;
						(3)an explanation of the position’s national security position designation and whether
			 responsibilities have been added to the position to explain the
			 designation;
						(4)an explanation of the national security implications of the position;
						(5)the advertising and recruitment mechanisms used to fill the position;
						(6)information on the individual who holds the position, including as appropriate, information on
			 periods when the individual had previously held a national security
			 position; and
						(7)demographic information on the individual who holds the position, including age, gender, race,
			 ethnicity, employment status, and geographic location.
						(c)Public reportThe report required under subsection (a) shall be submitted in unclassified form and be made
			 publicly available, but may include a classified annex for any sensitive
			 or classified information if necessary.
					113.Transparency and accountability in personnel security investigations
					(a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of National
			 Intelligence and the Director of the Office of Personnel Management shall
			 establish requirements for a uniform markings process to identify the
			 investigation service provider that originated each piece of information
			 in a current investigation file.
					(b)Utilization
						(1)In generalNot later than 90 days after the establishment of the uniform markings process pursuant to
			 subsection (a), investigation service providers shall utilize such uniform
			 markings process and make available, upon request by the authorized
			 adjudicative agency, all documents in a current investigation file.
						(2)ExceptionThis subsection shall not apply to a personnel security investigation that an agency conducts using
			 its own personnel, under delegated or statutory authority.
						114.Continuous evaluation programs and insider threat programs
					(a)FindingsCongress finds the following:
						(1)The term continuous evaluation as defined in Executive Order 13467, means reviewing the background of an individual who has been
			 determined to be eligible for access to classified information at any time
			 during the period of eligibility.
						(2)Since 1998, at least 10 continuous evaluation pilot studies have been carried out by Federal
			 agencies to monitor the individuals with security clearances on an ongoing
			 basis.
						(3)The Department of Defense has conducted multiple continuous evaluation pilots since early 2002 and
			 has more than one pilot that is ongoing as of July 1, 2014. By October
			 2014, the Department anticipates 100,000 people to be subject to
			 continuous evaluation with the population steadily rising to 1 million by
			 2017.
						(4)The Office of the Director of National Intelligence plans for all individuals with Top Secret
			 clearances or higher to be subject to continuous evaluation by 2016.
						(5)Since 2010, applicants submitting an application for a security clearance, the Standard Form 86,
			 are required to consent to being monitored through continuous evaluation.
						(6)In February 2014, the Office of Management and Budget issued a 120-day review of Federal employee
			 suitability and contractor fitness determinations as well as security
			 clearance procedures and recommended an accelerated timetable for an
			 integrated solution or continuous evaluation program across all Federal
			 agencies and security levels.
						(7)In addition to continuous evaluation, some Federal agencies are establishing insider threat
			 programs pursuant to Executive Order 13587 (50 U.S.C. 3161 note), which
			 authorized the establishment of insider threat programs to, among other
			 things, identify any Government or contracted employee that may have
			 compromised national security through such employee’s work capacity.
						(8)Continuous evaluation and insider threat programs are proliferating throughout the Federal
			 government without requirements for protections to ensure that such
			 programs be designed and implemented in a manner that not only protects
			 national security but also promotes fairness, transparency, and employee
			 protections, including whistleblower protections.
						(b)RequirementsNot later than 180 days after the date of enactment of this Act, the Privacy and Civil Liberties
			 Oversight Board, established under section 1061 of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), shall publish in
			 the Federal Register standards for the protection of national security and
			 promotion of fairness, transparency, and employee protections, including
			 safeguards to preserve the rights and confidentiality of whistleblowers
			 with respect to the operation of a continuous evaluation program and the
			 operation of an insider threat program by a Federal agency.
					(c)Certification
						(1)In generalNot later than 90 days after the date of publication of the standards under subsection (b), the
			 head of any agency that is operating a continuous evaluation program or
			 insider threat program as of the date of the enactment of this Act shall—
							(A)certify whether such program is in compliance with the standards established under subsection (b);
			 and
							(B)publish such certification in the Federal Register.
							(2)Suspension or programAny such head who certifies that a continuous evaluation program or insider threat program does not
			 meet such standards or who fails to publish a certification of compliance
			 pursuant to paragraph (1) shall suspend the program until such program is
			 compliant and certification of compliance is published in the Federal
			 Register.
						(d)ReportThe head of any agency that is operating a continuous evaluation program or insider threat program
			 as of the date of enactment of this Act shall annually submit to Congress
			 a report that includes the following information:
						(1)The number of individuals in the agency subject to the continuous evaluation program or insider
			 threat program.
						(2)The number of individuals in the agency whose eligibility for access to classified information was
			 suspended or revoked as a result of information acquired through the
			 continuous evaluation program or insider threat program.
						(3)The total number of individuals in the agency who are eligible to access classified information.
						(4)Demographic information on each individual whose eligibility for access to classified information
			 was changed as a result of information collected through the continuous
			 evaluation program or insider threat program, including age, race, gender,
			 and ethnicity.
						(5)A description of the mechanisms used to conduct the evaluations, including how individuals were
			 selected, whether the evaluations were randomized, and if so, the nature
			 of the randomization, including the degree to which it was temporally
			 randomized and the degree to which the selection of individuals subject to
			 the program was randomized.
						(6)A description of the types of information that were captured through the continuous evaluation
			 program or insider threat program and were the basis for further
			 investigation.
						(7)The frequency that information captured through the continuous evaluation program or insider threat
			 program was the basis for further investigation.
						(8)Information on any individual whose eligibility for access to classified information was changed as
			 a result of information collected through the continuous evaluation
			 program or insider threat program, including the clearance level of each
			 impacted individual and what position, if any, the individual holds within
			 the agency, number of years the individual has been eligible to access
			 classified information at the level held at the time that the individual
			 was subject to the continuous evaluation program or insider threat program
			 and, if available, the frequency that classified information was accessed
			 by each such individual.
						(9)Identification of each database that was accessed.
						(10)Protocols for resolution of information captured through the continuous evaluation program or
			 insider threat program that was the basis for further investigation,
			 including the provision of notification to the impacted individual’s
			 supervisor and the impacted individual.
						(11)Information on any specific instance in which the continuous evaluation program or insider threat
			 program resulted in the protection of classified information and national
			 security.
						(12)Information on the annual and life-cycle costs of the continuous investigation or insider threat
			 program and, in the event that the head of the agency intends to expand
			 the program, information on the anticipated costs of expansion.
						(e)Pilot programThe head of any agency that establishes a continuous evaluation program after the date of the
			 enactment of this Act shall be subject to the following requirements:
						(1)Before initiating a continuous evaluation program or insider threat program, such head shall
			 conduct a pilot continuous evaluation program or pilot insider threat
			 program that is not shorter than 120 days in duration and uses a
			 representative sample of individuals eligible for access to classified
			 information, including individuals employed by contractors. Participants
			 in the program shall receive notification and, in the event that
			 derogatory information is identified through the program that results in
			 changes to such participant’s eligibility for access to classified
			 information, shall be provided access to the redress process described
			 under section 116.
						(2)Before conducting a pilot continuous evaluation program or pilot insider threat program under
			 paragraph (1), such head shall publish, in the Federal Register, a notice
			 of the program that provides information on the provisions of the program,
			 metrics for evaluating its efficacy, and a privacy impact assessment.
						(3)Not later than 90 days after the initiation of a pilot continuous evaluation program or pilot
			 insider threat program pursuant to paragraph (1), such head shall submit
			 to Congress a preliminary report that includes—
							(A)the number of individuals evaluated under the program;
							(B)the total number of individuals in the agency who are eligible to access classified information;
							(C)demographics of the individuals evaluated under the program, including age, race, gender,
			 ethnicity, employer, clearance level, and the number of years the
			 individual has been eligible to access classified information;
							(D)a position description for each individual evaluated under the program;
							(E)a description of the mechanisms used to conduct the evaluations, including how individuals were
			 selected, whether the evaluations were randomized, and if so, the nature
			 of the randomization, including the degree to which it was temporally
			 randomized and the degree to which the selection of individuals subject to
			 the program was randomized;
							(F)a description of the types of information that were captured through the program and were the basis
			 for further investigation;
							(G)the frequency that information captured through the program was the basis for further
			 investigation; and
							(H)information on the number of individuals whose eligibility for access to classified information was
			 changed as a result of information collected through the program.
							(4)Not later than 180 days after the conclusion of a pilot continuous evaluation program or pilot
			 insider threat program pursuant to paragraph (1) or expansion of a pilot
			 continuous evaluation program or pilot insider threat program, such head
			 shall submit to Congress a final report that updates the information
			 required in the preliminary report under paragraph (3). The report shall
			 include—
							(A)an identification of each database that was accessed;
							(B)protocols for resolution of information captured through the program that was the basis for further
			 investigation, including the provision of notification to the impacted
			 individual’s supervisor and the impacted individual;
							(C)information on any specific instance in which continuous evaluation resulted in the protection of
			 classified information and national security; and
							(D)information regarding the annual and life-cycle costs of the program and, in the event that such
			 head intends to expand the program or initiate a continuous evaluation
			 program or insider threat program, information on the anticipated costs of
			 an expansion or initiation.
							(5)Prior to expanding a pilot continuous evaluation program or insider threat program or initiating a
			 continuous evaluation program or insider threat program, such head shall
			 secure a privacy impact assessment from the top privacy and civil
			 liberties officials at such agency.
						(f)Unclassified reportsAll reports required under this section shall be submitted in unclassified form and be made
			 publicly available, but may include a classified annex if necessary.
					(g)Limitation on data collectionNot later than 180 days after the date of enactment of this Act, the head of an agency that
			 operates a continuous evaluation program shall ensure that data collection
			 under the program is limited to databases and other sources of information
			 accessed for a periodic reinvestigation as of the date of enactment of
			 this Act.
					(h)DefinitionsIn this section:
						(1)Continuous evaluation programThe term continuous evaluation program means any program continually reviewing the background of an individual who has been determined to
			 be eligible for access to classified information pursuant to Executive
			 Order 12968 (50 U.S.C. 3161 note) or any other similar authority.
						(2)Insider threat programThe term insider threat program means any program monitoring the activity of an individual who has been determined to be eligible
			 for access to classified information to improve insider threat detection
			 and prevention pursuant to Executive Order 13587 (50 U.S.C. 3161 note), or
			 successor order.
						115.Mitigating factors in the context of a continuous evaluation program or insider threat program
					(a)Continuous evaluationNot later than 120 days after the date of enactment of this Act, for each adjudicative guideline
			 for individuals with access to classified information (as described in
			 part 147 of title 32, Code of Federal Regulations or similar successor
			 regulation) the President shall update and tailor the conditions that
			 mitigate security concerns to address continuous evaluation of such
			 individuals performed pursuant to Executive Order 12968 (50 U.S.C. 3161
			 note) or any other authority, including the implications of recency on the
			 availability of mitigation.
					(b)Insider threat programNot later than 240 days after the date of enactment of this Act, the President shall establish
			 adjudicative guidelines, including conditions that mitigate security
			 concerns that consider the implications of recency on the availability of
			 mitigation, for an individual who is subject to an adverse decision based
			 on an insider threat program established pursuant to Executive Order 13587
			 (50 U.S.C. 3161 note) or successor order.
					116.Appeal to the Merit Systems Protection BoardAn employee for whom a final determination of ineligibility for a national security position has
			 been made is entitled to appeal to the Merit Systems Protection Board
			 under section 7701 of title 5, United States Code.
				117.Automated or nongovernmental adjudication prohibited
					(a)In generalAn adjudication by an agency that an individual may not have access to classified information may
			 only be made by a Federal employee and may not be rendered by an
			 automated, electronic, or computer system.
					(b)Federal employee definedIn this section, the term Federal employee has the meaning given the term employee in section 2105 of title 5, United States Code, and includes any member of the uniformed services.
					118.Report on media contacts policy for intelligence personnelNot later than 90 days after the date of the enactment of this Act, the head of each element of the
			 intelligence community (as such term is defined in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 3003(4))) shall submit to
			 Congress a report on each such element’s implementation of policy
			 directives regarding contacts with news media by intelligence community
			 personnel. Such report shall describe how each such element’s
			 implementation of such directives protects the free speech rights of
			 intelligence community personnel, including intelligence community
			 personnel who choose to discuss unclassified public policy issues with
			 friends or family members who may use new media technologies.
				IIDepartment of Homeland Security Clearance Process Reforms
			ADesignation
				201.Designation of national security sensitive and public trust positions
					(a)In generalThe Secretary of Homeland Security shall require the Department of Homeland Security, including all
			 components of the Department, to designate the sensitivity level of
			 national security positions (pursuant to part 732 of title 5, Code of
			 Federal Regulations, or similar successor regulation) in an accurate and
			 consistent manner within the Department, including all such components.
					(b)ImplementationIn carrying out subsection (a), the Secretary of Homeland Security shall require the utilization of
			 uniform designation tools throughout the Department of Homeland Security,
			 including all components of the Department, and provide training to
			 appropriate staff of the Department, including staff of all such
			 components, on such utilization. Such training shall include guidance on
			 factors for determining eligibility for access to classified information
			 and facilities with classified information.
					202.AuditsNot later than 180 days after the Director of National Intelligence and Director of the Office of
			 Personnel Management issue a rule for designation of national security
			 positions (pursuant to part 732 of title 5, Code of Federal Regulations,
			 or similar successor regulation), the Inspector General of the Department
			 of Homeland Security shall conduct regular audits of compliance of the
			 Department with such rule.
				203.Review of position designations
					(a)In generalThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of
			 Homeland Security, shall biennially conduct a review of all sensitivity
			 level designations of national security positions (pursuant to part 732 of
			 title 5, Code of Federal Regulations, or similar successor regulation) at
			 the Department.
					(b)DeterminationIf during the course of a review required under subsection (a) the Secretary of Homeland Security
			 determines that a change in the sensitivity level of a position that
			 affects the need for an individual to obtain access to classified
			 information is warranted, such access shall be administratively adjusted
			 or periodic reinvestigation completed, as necessary.
					(c)Report
						(1)In generalUpon completion of each review required under subsection (a), the Secretary of Homeland Security
			 shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report on the number of positions by
			 classification level and by component of the Department of Homeland
			 Security that are to be redesignated in accordance with subsection (b) to—
							(A)require access to classified information;
							(B)no longer require access to classified information; or
							(C)otherwise require a different level of access to classified information.
							(2)FormThe report required under paragraph (1) shall be submitted in unclassified form and be made
			 publicly available, but may include a classified annex for any sensitive
			 or classified information if necessary.
						BInvestigation
				211.Investigation services provider performance
					(a)In generalThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of
			 Homeland Security, shall annually survey the head of each component or
			 office of the Department with the authority to adjudicate a current
			 investigation file for a national security position to help determine
			 whether—
						(1)investigation service providers are adhering to Federal requirements, including requirements under
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458) and requirements promulgated by the Office of Personnel
			 Management; and
						(2)records provided are adequate to conduct adjudications.
						(b)ContentsEach survey under subsection (a) shall consider the following:
						(1)Punctuality of completed personnel security investigations, including adherence to timelines
			 required under section 3001 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341).
						(2)Frequency that the adjudicator must seek clarifying or additional information from the
			 investigation service provider.
						(3)Frequency that the adjudicator orders a full or partial reinvestigation.
						(4)Frequency that the adjudicator finds adverse information after the completed background
			 investigation is submitted by the investigation service provider.
						(5)Frequency that the complete investigation file, including investigative notes, is provided.
						(6)Overall performance of the investigation service provider.
						(7)Satisfaction with the overall performance of the investigation service provider.
						(c)Corrective actionIf information provided under subsection (a) identifies a pattern of performance problems with a
			 particular investigation service provider, the Chief Security Officer of
			 the Department of Homeland Security shall make a recommendation to the
			 Secretary of Homeland Security and, where appropriate, to the head of each
			 component or office of the Department that uses the particular
			 investigation service provider regarding corrective action, including
			 suspension or cancellation of services.
					(d)AvailabilityThe Secretary of Homeland Security shall publish the results of each survey under subsection (a)
			 and make each such publication publicly available on the website of the
			 Department of Homeland Security.
					212.MetricsThe Secretary of Homeland Security shall utilize metrics, including, to the extent practicable, any
			 metrics in use by the Office of Personnel Management as of the date of the
			 enactment of this Act, to assess the timeliness, completeness, and overall
			 quality of the provision of investigative services by investigation
			 service providers.
				CAdjudication
				221.Uniform adjudication standards
					(a)In generalThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of
			 Homeland Security, shall issue uniform adjudication standards, consistent
			 with part 147 of title 32, Code of Federal Regulations, or similar
			 successor regulation, to be utilized by Department adjudicators with
			 respect to adjudicating the eligibility of an individual for access to
			 classified information.
					(b)CertificationNot later than one year after the issuance of the uniform adjudication standards under subsection
			 (a), the Secretary of Homeland Security, acting through the Chief Security
			 Officer of the Department of Homeland Security, shall require the head of
			 each component and office of the Department with the authority to
			 adjudicate access to classified information of an individual to certify
			 compliance with the uniform adjudication standards under subsection (a).
					(c)AuditNot later than two years after the last head of a component of the Department of Homeland Security
			 certifies compliance under subsection (b) with the uniform adjudication
			 standards under subsection (a), the Inspector General of the Department
			 shall audit all such components to verify such compliance.
					DDenial, Suspension, Revocation, and Appeal
				231.Uniform revocation criteria and procedures
					(a)In generalThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of
			 Homeland Security, shall issue a Departmentwide directive that sets forth
			 uniform criteria and procedures, consistent with any appropriate Federal
			 Governmentwide standards, including notice requirements, for the
			 suspension, denial, and revocation of eligibility for access to classified
			 information of an individual issued by the Department.
					(b)CertificationNot later than one year after issuance of the uniform criteria and procedures under subsection (a),
			 the Secretary of Homeland Security, acting through the Chief Security
			 Officer of the Department of Homeland Security, shall require the head of
			 each component and office of the Department with the authority to
			 adjudicate eligibility for access to classified information of an
			 individual to certify compliance with such uniform criteria and
			 procedures.
					232.Annual reporting
					(a)In generalThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of
			 Homeland Security, shall annually submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the following:
						(1)The number of denials, suspensions, revocations, and appeals of the eligibility for access to
			 classified information of an individual throughout the Department.
						(2)The date and status or disposition of each reported action under paragraph (1).
						(3)The identification of the originator, whether by a component or headquarters, of each adverse
			 action under paragraph (1), and description of the grounds for each such
			 action.
						(4)Demographic data, including data relating to race, sex, national origin, and disability, of each
			 individual for whom eligibility for access to classified information was
			 denied, suspended, revoked, or appealed, and the number of years that each
			 such individual was eligible for access to such information.
						(5)In the case of a suspension in excess of 180 days, an explanation for the such timeframe.
						(b)FormThe report required under subsection (a) shall be submitted in unclassified form and be made
			 publicly available, but may include a classified annex for any sensitive
			 or classified information if necessary.
					233.Final appeals panel
					(a)In generalThe Secretary of Homeland Security shall establish an internal appeals 5-person panel for final
			 national security clearance denial and revocation determinations that is
			 comprised of designees who are career, supervisory employees from
			 departmental components and headquarters.
					(b)ChairThe Chief Security Officer of the Department of Homeland Security shall serve as the chair of the
			 panel established pursuant to subsection (a).
					(c)PositionsAt least two of the positions on the panel shall be held by non-security related supervisory
			 employees for not more than two consecutive years, and at least one
			 position shall held by a security related supervisory employee for not
			 more than three consecutive years.
					(d)Subpanels
						(1)In generalFor each matter before the panel, a 3-person subpanel shall be convened by the chair, and may
			 include the chairman.
						(2)ProhibitionThe chair may not select a panelist to serve on a 3-person subpanel referred to in paragraph (1)
			 from the same component or office of the Department of Homeland Security
			 as from which the matter before such subpanel originated or who has a
			 prior relationship with any of the individuals involved in such matter.
						(e)Procedures
						(1)In generalEach individual issued access to classified information by the Department of Homeland Security
			 whose access is denied or revoked after a decision from a first-line
			 deciding authority and a supervisor of such first-line deciding authority
			 may appeal, in writing, to the 5-person appeals panel and appear, with a
			 representative, before such panel to make a statement.
						(2)RulingsA simple majority of the appeals panel is required to uphold or overturn a denial or revocation.
						(3)TimingAll determinations of the appeals panel shall be rendered within 90 days of receipt of an appeal
			 under this section.
						(4)FinalityAll determinations of the appeals panel shall be final, and no further administrative review shall
			 be permitted.
						EMiscellaneous Provisions
				241.Intelligence Reform and Terrorism Prevention Act of 2004 review and security clearance reciprocity
					(a)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on—
						(1)the impact of the implementation of section 3001 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341; Public Law 108–458) on security
			 clearance processes, including—
							(A)with respect to the quality of personnel security investigations and adjudications; and
							(B)the extent to which the timelines specified in such section have impacted security clearance
			 backlogs, and include recommendations for areas for reform; and
							(2)the extent to which individuals with eligibility for access to classified information, adjudicated
			 by the Secretary of Homeland Security or the head of a component or office
			 of the Department of Homeland Security, are granted reciprocity within the
			 Department and by other agencies, in accordance with subsection (d) of
			 section 3001 of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (50 U.S.C. 3341; Public Law 108–458), including—
							(A)the extent to which the lack of harmonization of suitability standards is a barrier to such
			 reciprocity; and
							(B)recommendations on whether such standards should be included in interagency reciprocity agreements.
							(b)FormThe report required under subsection (a) shall be submitted in unclassified form and be made
			 publicly available, but may include a classified annex for any sensitive
			 or classified information if necessary.
					242.Office of Inspector General reportNot later than two years after the date of the enactment of this Act, the Inspector General of the
			 Department of Homeland Security shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the
			 implementation of responsibilities and mandates of the Department under
			 this Act, and the amendments made by this Act. The report required under
			 this section shall be submitted in unclassified form and be made publicly
			 available, but may include a classified annex for any sensitive or
			 classified information if necessary.
				243.Penalties for falsification relating to an investigation fileSection 1001(a) of title 18, United States Code, is amended by inserting at the end the following: If the offense involves an investigation file for a national security position (as such term is
			 defined in section 732.102 of title 5, Code of Federal Regulations, or
			 similar successor regulation), then the maximum term of imprisonment
			 otherwise authorized under this section may be increased by one year..
				
